OPINION — AG — ** CORPORATIONS — ANNUAL FEE ** SENATE BILL NO. 192 AMENDING 18 Ohio St. 1.17 [18-1.17], DOES `NOT' VIOLATE THE EQUAL PROTECTION CLAUSE OF THE UNITED STATES CONSTITUTION AS BEING DISCRIMINATORY AGAINST FOREIGN CORPORATIONS. THE DUE DATE FOR THE ANNUAL FEE PROVIDED IN THE BILL FOR FOREIGN CORPORATIONS PRESENTLY QUALIFIED TO DO BUSINESS IN THE STATE OF OKLAHOMA IS THE EFFECTIVE DATE OF THE BILL, TO WIT: AUGUST 16, 1973. THE DUE DATE FOR THE ANNUAL FEE PROVIDED IN THE BILL FOR THESE FOREIGN CORPORATIONS QUALIFYING TO DO BUSINESS IN OKLAHOMA SUBSEQUENT TO THE EFFECTIVE DATE OF THE BILL IS THE DATE SAID CORPORATION QUALIFIES TO DO SUCH BUSINESS IN OKLAHOMA. (NOTE: SEE 'HILLCREST V. STATE' OKLAHOMA SUPREME COURT DECISION — ALIEN CORPORATIONS) CITE: 18 Ohio St. 1.17 [18-1.17] (DOMESTICATION, FEES) (JAMES R. BARNETT)